Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is responsive to the claims filed 3/1/2022. Claims 1 – 10 are pending in this application.

Information Disclosure Statement
The information disclosure statement filed 1/21/2022 is acknowledged by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: reference 27b in figure 1 appears to be 27a referred in page 6, lines 24 – 25 of the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8 – 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 8, the limitation “a housing including an inlet and a first reservoir for liquid that has flowed in the housing from the inlet; a first valve mechanism including a first discharge hole for liquid provided in the first reservoir, and a float accommodated in the first reservoir and configured to open and close3Application No. 17/648,650 Docket No. 017300-000029the first discharge hole” is recited in the preamble of claim 1, thereby failing to further limit the subject matter of the claim upon which claim 8 depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 2, 7 – 8, are rejected under 35 U.S.C. 102(a)(1) as anticipated by US Patent to Lencke (1,944,249).or, in the alternative, under 35 U.S.C. 103 as obvious over US Patent to Lencke (1,944,249) in view of US patent to Fujiwara (3,776,255).
Regarding claim 1, Lencke discloses a discharge valve unit configured to be attached to a fluid device, the fluid device including a housing (5) including an inlet (at 27) and a first reservoir (34) for liquid that has flowed from the inlet, the fluid device including a first valve (40) mechanism including a first discharge hole (35) for liquid provided in the first reservoir and a float (40) accommodated in the first reservoir and configured to open and close the first discharge hole (35), the discharge valve unit comprising: a valve case (16) configured to be detachably attached to the housing (5), the valve case including a second reservoir for liquid configured to communicate with the first reservoir not through the first discharge hole but through a communication hole (step for element 16) when the valve case is attached to the housing; and a second valve mechanism disposed in the second reservoir, the second valve mechanism including a second discharge hole (17) for liquid having an opening diameter larger than an opening diameter of the first discharge hole, and including a valve member (18) accommodated in the second reservoir and configured to open and close the second discharge hole, wherein the second valve mechanism includes a spring (19) configured to bias the valve member in a valve opening direction, and when a pressure of the second reservoir increases to a predetermined value, the valve member closes the second discharge hole under the pressure against a biasing force of the spring (19).
Regarding the limitation “for liquid” examiner maintains the discharge opening (35) is opened and closed when liquid is discharged through the housing thereby meeting the limitation “for liquid”. Further, if it is argued that the element 40 is not activated by buoyancy and vent passage (35) is not smaller than discharge passage (17), vent valves with floats activated by buoyancy and small vent opening are well known in the art as shown by US Patent to Fujiwara (3,776,255), therefore a person having ordinary skill in the art would adapt the float actuated by buoyancy and smaller vent opening teaching of Fujiwara to the apparatus disclosed by Lencke to have a valve that closes the vent passage at lower fluid pressures and has less surface area to close when activated. 
Regarding claim 2, Lencke discloses the valve case (16) is attached to a lower portion of the first reservoir in the housing, and an upper portion of the valve case has the communication hole configured to allow the second reservoir to communicate with the first reservoir.
Regarding claim 7, Lencke discloses the valve case (16) includes an external thread portion configured to be attached to the housing by screwing (lines 88 – 95).
Regarding claim 8, Lencke discloses a discharge valve (10).


Allowable Subject Matter
Claims 3 – 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9 - 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571) 270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607 and Ken Rinehart can be reached (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Rep., call 800-786-9199 (IN USA/CANADA) or 571-272-1000.

/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753